DCO-004                                 PRECEDENTIAL


         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ___________

                       No. 13-8071
                       ___________

    RACHEL EASTMAN, an individual; ACADEMIC
      SOFTWARE, a New Jersey Corporation; AIA
 ENTERPRISES INC, d/b/a Chesterfield Inn, a New Jersey
    Corporation; BUDGET WINDOWS, a New Jersey
 Corporation; JOHN PIERSON, an individual, on behalf of
       themselves and all others similarly situated;
                       Petitioners

                             v.

 FIRST DATA CORPORATION, a Delaware Corporation;
FIRST DATA MERCHANT SERVICES CORPORATION, a
                 Florida Corporation,
                     Respondents
       ____________________________________

On Petition for Permission to Appeal Pursuant to Fed. R. Civ.
                           P. 23(f)
            from the United States District Court
                for the District of New Jersey
               (D.C. Civil No. 2-10-cv-04860)
        District Judge: Honorable William H. Walls
        ____________________________________

         Submitted for Possible Dismissal Due to a
                 Jurisdictional Defect on
                     October 16, 2013

  Before: SMITH, HARDIMAN and VAN ANTWERPEN,
                    Circuit Judges

             (Opinion filed December 4, 2013)

Nathan M. Edelstein, Esq.
Suite 206
761 Canterbury Drive
Yardley, PA 19067

Mark A. Fisher, Esq.
Arnold C. Lakind, Esq.
Stephen Skillman, Esq.
Szaferman, Lakind, Blumstein & Blader
101 Grovers Mill Road
Quakerbridge Executive Center, Suite 200
Lawrenceville, NJ 08648
      Counsel for Plaintiffs - Petitioners

Thomas A. Cunniff, Esq.
Fox Rothschild
997 Lenox Drive
Princeton Pike Corporate Center
Building 3
Lawrenceville, NJ 08648
                              2
       Counsel for Defendants - Respondents
                        _________

                          OPINION
                          _________

PER CURIAM

       Petitioners have filed a Fed. R. Civ. P. 23(f) petition
for permission to appeal the District Court’s order denying
class certification. Because the Rule 23(f) petition is
untimely, we will dismiss the petition.

                                   I.

       Plaintiffs, now Petitioners, are 24,000 New Jersey
merchants who entered into contracts for credit or debit point
of sales terminals with Defendants First Data Corporation and
First Data Merchant Services Corporation. Plaintiff Rachel
Eastman and others filed a class action complaint against
Defendants in the United States District Court for the District
of New Jersey alleging that, among other things, they charged
small business owners unconscionable and exorbitant fees for
the lease of the terminals and added extra costs not included
in the contracts. Plaintiffs filed a motion to certify the class.
On July 31, 2013, the District Court entered an order denying
the motion. On August 19, 2013, Petitioners filed in this
Court a petition for permission to appeal the order denying
class certification pursuant to Fed. R. Civ. P. 23(f).

       After the petition was filed, the Clerk ordered the
parties to address the timeliness of the petition. Petitioners
                               3
concede that the Rule 23(f) petition was filed beyond the
fourteen day deadline for filing; however, they assert that the
late filing should be permitted. Respondents object to the
timeliness of the petition and urge the Court to dismiss the
untimely petition.

                              II.

       A petition for permission to appeal an order denying
class certification must meet the requirements of Fed. R. App.
P. 5 and be filed by the deadline specified in the statute or
rule authorizing the appeal. See Fed. R. App. P. 5(a)(2).
Rule 23 of the Federal Rules of Civil Procedure states that
this Court may permit an appeal from an order granting or
denying class certification as long as the petition for
permission to appeal is filed “within 14 days after the order is
entered.” See Fed. R. Civ. P. 23(f) (emphasis added).
Because Rule 23(f) is a rule of civil procedure, Fed. R. Civ. P.
6(a) governs the calculation of time to file the petition. See
Beck v. Boeing Co., 320 F.3d 1021, 1023 (9th Cir. 2003) (per
curiam); In re Veneman, 309 F.3d 789, 793 (D.C. Cir. 2002)
(citing cases); Lienhart v. Dryvit Sys., Inc., 255 F.3d 138,
142, n.1 (4th Cir. 2001). Fed. R. Civ. P. 6(a)(1)(B) provides
that when computing time in terms of days, Saturday,
Sundays and legal holidays are included. Accordingly, the
deadline for filing the Rule 23(f) petition was fourteen
calendar days from July 31, 2013 or August 14, 2013. See




                               4
Fed. R. Civ. P. 6(a)(1)(B) & 23(f). The petition, however,
was filed three days late on August 19, 2013.1

        Fed. R. Civ. P. 6(d) adds three days to the period
“[w]hen a party may or must act within a specified time after
service and service is made under Rule 5(b)(2)(C), (D), (E),
or (F). . . .” See Fed. R. Civ. P. 6(d). This provision does not
apply to the filing of a Rule 23(f) petition for permission to
appeal. The time to file a Rule 23(f) petition runs from entry
of the order, not service of a document. See Fed. R. Civ. P.
23(f); Delta Airlines v. Butler, 383 F.3d 1143, 1145 (10th Cir.
2004) (per curiam); see also Hong v. Smith, 129 F.3d 824,
825 (5th Cir. 1997) (three days inapplicable to letter from
clerk of court directing action); Adams v. Trustees of the N.J.
Brewery Employees’ Pension Trust Fund, 29 F.3d 863, 870
(3d Cir. 1994) (three days for service does not apply to Fed.
R. Civ. P. 59(e) motion for reconsideration); Lashley v. Ford
Motor Co., 518 F.2d 749, 750 (5th Cir. 1975) (per curiam)
(three additional days for service is not added for filing of
notice of appeal).

       Petitioners contend that the late filing should be
permitted based on excusable neglect because they
mistakenly added three days for service as provided by Fed.
R. Civ. P. 6(d) and therefore believed that the deadline for
filing the petition was Monday, August 19, 2013. This
1
  We note that even if Rule 26 of the Federal Rules of
Appellate Procedure was used to determine the timeliness of
the petition, the Rule 23(f) petition would still be untimely as
the calculation of the deadline is the same pursuant to both
rules. See Fed. R. App. P. 26(a)(1)(B).
                                5
argument is unconvincing. Counsel’s mistake or ignorance of
the rules does not constitute excusable neglect and is not a
reason to accept an untimely Rule 23(f) petition. See, e.g.,
Delta Airlines, 383 F.3d at 1145 (citing Pioneer Inv. Servs. v.
Brunswick Assocs. Ltd. Partnership, 507 U.S. 380, 392
(1993)).

        Petitioners also assert that the Court should allow the
Rule 23(f) petition to be filed out of time. As this Court has
noted previously, the time limit set forth in Rule 23(f) is
“strict and mandatory.” Gutierrez v. Johnson & Johnson, 523
F.3d 187, 192 (3d Cir. 2008) (citations omitted).
Additionally, Fed. R. App. P. 26(b)(1) clearly states that this
Court cannot extend the time for filing a petition for
permission to appeal. Therefore, this argument also fails.

        The Court has carved out a limited exception for
timely motions to reconsider the grant or denial of class
certification filed in District Court. See Gutierrez, 523 F.3d
at 199. If a motion to reconsider is proper and timely, it
resets the time for filing a Rule 23(f) petition. See id. (noting
deadline for filing Rule 23(f) petition begins anew after
district court rules on timely and proper motion for
reconsideration). Nonetheless, the narrow exception set forth
in Gutierrez does not apply since no motion for
reconsideration was filed.

       Accordingly, we will dismiss the untimely Rule 23(f)
petition.



                               6